DETAILED ACTION
	This is the first office action or US Application 17/588,862 for a Mounting Bracket.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the first member second surface" in lines 4 and 5.  There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites the limitation "the second member second surface" in lines 10 and 11.  There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites the limitation "the third member second surface" in line 16 and 17.  There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites the limitation "the fourth member second surface" in lines 24 and 25.  There is insufficient antecedent basis for this limitation in the claim.
Claim 3 recites the limitation "the second surfaces" in line 2.  There is insufficient antecedent basis for this limitation in the claim.

Allowable Subject Matter
Claim 1 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.  Claims 2-9 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 2020/0363041 to Sevack
US 2011/0289878 to Morey
US 2003/0072163 to Sinzawa
US 10132477 to Winters
US 5873553 to Stahl
The above prior art discloses various mounting brackets.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN M MARSH whose telephone number is (571)272-6819. The examiner can normally be reached Mon-Thurs 9 am-7:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Terrell McKinnon can be reached on 571-272-4797. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

STEVEN M. MARSH
Primary Examiner
Art Unit 3632



/STEVEN M MARSH/Primary Examiner, Art Unit 3632